Title: From James Madison to James Monroe, 26 February 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Feby. 26 1796.
I have written you several particular letters latterly, & now add this for a conveyance of which I am just apprised.
The British Treaty, is still in the situation explained in my last. Several circumstances have indicated an intention in the Executive to lay it before the House of Reps. but it has not yet taken place. There is reason to believe that some egregious misconception of ideas has disappointed the executive of the original ratification. Still however the executive is not to be excused for sacrificing substance to form, by withholding the subject and as this idea must gain strength with the delay a call for the treaty will become daily more and more practicable and probable.
The Algerine & Spanish Treaties are both before the Senate. Mr. Tazewell is to make them the subject of a letter to you by the present opportunity; he being fully acquainted with them. The former is stampt with folly & the most culpable irregularities. The latter gives general joy. I have not yet ascertained whether it clashes with the British treaty as to the Missisipi or is in any point chargeable with the unconstitutionality alledged against the British.
You already know that Pickering is Secretary of State, & that Charles Lee is Attorney General. The vacancy in the Secretaryship of war has been filled with Docr. McHenry. On the exclusion of Jno. Rutledge, Cushing was made Chief Justice, but has declined it & no successor is yet nominated. Chase is appointed to the vacancy produced by Mr. Blair’s resignation. There is still a vacancy resulting from Jay’s translation to the Govt. of N. York to be filled. On these several appointments, you will make your own comments. They are to a man of the treaty party.
The amendments proposed by Virginia, for requiring the consent of the H. of Reps. to Treaties, limiting the terms of Senators to three years &c. have excited the most active party venom against that state and the success of the hue & cry has been greater than could have been imagined. The legislatures of New Hampshire Massachusets Rhode Island New York Pensylvania Delaware have all rejected, and several of them insulted the example.
It is now pretty certain that the president will not serve beyond his present term. The British party had Jay first in view as is believed. It is now said Adams is the object. Their second man is not fixt on or discovered. It will probably be a man who will cause a diversion of southern votes. H. Lee has been conjectured but they will hardly think him the fittest for the purpose. The republicans knowing that Jefferson alone can be started with hope of success mean to push him. I fear much that he will mar the project & ensure the adverse election by a peremptory and public protest. The candidate for the V. P. is not yet designated.
The immediate subjects before the H. of Reps. are 1. a bill for guaranteeing a loan on a mortgage of the public lotts in the federal City, for compleating the preparations there in time, without selling the lotts below their value. The bill has been delayed by objections of various sorts urged from various motives. As the President has recommended the measure, it is probable, tho’ not certain, that it will be allowed to pass. 2. A bill for selling the lands N. W of the Ohio. On this also opinions are multifarious & the issue not certain. 3. New taxes. Notwithstanding the parade with respect to our finances, there are 6,200,000 dollrs. of anticipations due to the bank now called for besides the foreign instalments, and abt. 1100,000 for the deferred debt which will accrue by the time plans laid now will become regularly & adequately productive. Wolcot in the spirit of his predecessor proposes to fund the anticipations &c. by selling new stock irredeemable for 25 years, that is, the redemption is not to commence till the end of 25 years. The new revenues contemplated are an increase of the duty on salt—a stampt tax—a tax on testamentary dispositions, an increase of the tax on Carriages—&c. A tax on leather & hats were also brought forward in a Come. of ways & means, but will not be pressed. Wd. you have supposed that a land tax & House tax as indirect taxes, had also a patronage?
The constitutionality of the Carriage tax has been just argued here before the federal Court of Appeals; Chs. Lee & Hamilton on the side of the tax; Ingersoll, & Campbel of Richmond, agst. it. Lee did not distinguish himself, & took ground different from that of his coadjutor. H. exerted himself as usual. Ingersoll appeared to advantage, & Campbel I am told, acquitted himself ably & very eloquently. The Judges on the bench were Wilson, Patterson, Iredell & Chase. No decision has yet been given, but an affirmance of the law is generally anticipated. The payments into the Virga. Treasy. have also been argued at this term. Marshall & Campbel came hither for the purpose, in behalf of the debtors. They were combated by Lewis & Tilghman. Marshal is said to have figured very powerfully in his argument: & it is thought the event is at least doubtful.
The birthday of the president has been celebrated with greater splendor than ever. The crisis explains the policy. A circumstance has taken place however more indicative in its nature than any display within the fashionable circle. You will recollect the usage of adjourning for half an hour to compliment the president on the anniversary of his birth. Last year there were but thirteen dissentients. This year the motion to adjourn was negatived by fifty against thirty-eight.
It has been whispered that you are to be recalled and Bingham to replace you. I entirely disbelieve it but the whisper marks the wishes of those who propagate it.
Pickering will pay your draught on him. Bache has not yet recd. the 2d. part of the Rights of Man, which he says is the only fund on wch. Mr. Payne could draw. Mrs. M. offers her best regards along with mine to Mrs. Monroe. A letter from Mr. Jones accompanies this. We are 3 months without intelligence from France. Adieu. Yrs. sincerely
Js. Madison Jr.
